Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 24, 2021

The Court of Appeals hereby passes the following order:

A22A0456. JAMES T. HOLT v. CALVARY SPV I, LLC

      In this breach of contract action, the superior court granted Cavalry SPV I,
LLC’s motion for summary judgment and entered final judgment in its favor in the
amount of $8,650.59, and James T. Holt filed this direct appeal. We, however, lack
jurisdiction.
      Appeals of all actions for damages in which the judgment is $10,000.00 or less
must be by application for discretionary appeal. See OCGA § 5-6-35 (a) (6); Jennings
v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998). Because Holt did not follow
the proper procedure for obtaining appellate review in this case, we lack jurisdiction,
and this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/24/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.